DETAILED ACTION
In application filed on 12/14/2020, Claims 1-19 are pending. Claims 1-19 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-19 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Hanko et al. (US20150056110A1) teaches a microfluidic device configured to deliver a controlled amount of a liquid to an analysis tool, wherein the microfluidic device comprises:
a buffer tank (Para 0074, referred to as any of supply storage units 130 and 230; Para 0019, …liquid storage unit of the first type can also serve as a buffer…) configured to contain at least one of a liquid and a gas (Para 0074, referred to as liquids 170 and 270);
 at least one level sensor (Para 0119, referred to as fill level sensor) configured to measure a liquid level in the buffer tank (Para 0119, liquid storage unit 132); 
a pneumatic system (Para 0075, …pneumatic line of a pneumatic system (not shown in FIG. 1). The connections 110,210,310 and 410 thus form a pneumatic interface …) configured to create selectively a positive or a negative pressure in the buffer tank (Para 0024, pressure loading of the liquid storage units via pneumatic lines can occur, for example, by means of the above mentioned controllable pneumatic pressure source connected via the pneumatic lines to the liquid storage unit);
 at least one intake port (Para 0019, …, filled into the liquid storage unit of the first type; an intake port is inherently taught via the filling of the liquid storage unit of the first type) to let a liquid in the buffer tank (Para 0074, referred to as any of supply storage units 130 and 230); 
- at least one delivery port (Para 0087, referred to as liquid line, 523) to inject a controlled amount of liquid from the buffer tank (Para 0087,…liquid sample, which contains the analyte to be determined, can be brought, for example, from one of the supply storage units 130, 230, via the liquid line 523 into the functional unit 530) onto the analysis tool (Para 0084, referred to as a treating cartridge or analysis chip; Para 0087, also referred to as a functional unit , 530); 
at least one drain port (See arrangement of Annotated Fig. 2; Drain port is inherently taught) with a controlled drain valve (Fig. 2, ref. 150, referred to as first check valve), located on the lower part of the buffer tank to discharge the liquid from the buffer tank (See arrangement of Fig. 2); 
; the buffer tank (Para 0074, referred to as any of supply storage units 130 and 230) and the analysis tool (Para 0084, referred to as a treating cartridge or analysis chip; Para 0087, also referred to as a functional unit, 530). 


    PNG
    media_image1.png
    735
    1107
    media_image1.png
    Greyscale

Hanko et al. Annotated Fig. 2

However, Hanko et al. (US20150056110A1) does not teach or fairly suggest a microfluidic device configured to deliver a controlled amount of a liquid to an analysis tool, wherein the microfluidic device comprising:
a first check valve located upstream of the intake port and a second check valve between the buffer tank and the analysis tool (as claimed in Claim 1 and Claim 16). 

Also, Hanko et al. (US20150056110A1) does not teach or fairly suggest the method to analyze a controlled amount of liquid on an analysis tool, wherein the method comprising: 
generating, by a pneumatic system, a negative pressure in a buffer tank thereby letting in a liquid into the buffer tank through a first check valve, 
 generating, by the pneumatic system, a positive pressure in the buffer tank thereby injecting a controlled amount of liquid from the buffer tank onto the analysis tool, through a second check valve, analyzing the controlled amount of liquid on the analysis tool and processing the obtained data; 
controlling a drain valve to discharge a remaining liquid from the buffer tank after injection of the liquid onto the analysis tool (as claimed in claim 12).

 Therefore Claims 1-19 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 12 and 16. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       


/JENNIFER WECKER/           Primary Examiner, Art Unit 1797